        Case 1:20-cv-04737-PGG Document 65-1 Filed 05/25/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



   JESSICA DENSON, Individually and on
   Behalf of All Others Similarly Situated,

                            Plaintiffs,
            v.                                          No. 20 Civ. 4737 (PGG)

   DONALD J. TRUMP FOR PRESIDENT, INC.,

                            Defendant.



               DECLARATION OF DAVID K. BOWLES IN SUPPORT OF
                PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
             MEMORANDUM OF LAW REGARDING ARBITRATION

       I, DAVID K. BOWLES, declare as follows:

       1.        I am counsel to lead plaintiff Jessica Denson. I make the following declaration as

of my personal knowledge, except where such allegations are made on information and belief,

wherein I so state.

       2.        I attach as Exhibit A hereto a true and correct copy of a letter brief dated March

29, 2019, from the Campaign’s counsel to Arbitrator Kehoe.

       3.        I attach as Exhibit B hereto a true and correct copy of a decision by Arbitrator

Kehoe dated May 20, 2019.

       4.        I declare under penalty of perjury that the foregoing is true and correct. Executed

on Tuesday, May 25, 2021.



                                                            /s/ David K. Bowles
                                                                 David K. Bowles
